FILED
                             NOT FOR PUBLICATION                           OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OLGA TOVASHOVA and ARTEM                         No. 10-70381
ARTAMONOV,
                                                 Agency Nos.         A098-669-184
              Petitioners,                                           A094-822-089

  v.
                                                 ORDER DISMISSING APPEAL*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted October 10, 2013**
                               San Francisco, California

Before: HAWKINS, N.R. SMITH, and NGUYEN, Circuit Judges.

       Olga Tovashova and Artem V. Artamonov (collectively, “petitioners”)

petition for review of a decision by the Board of Immigration Appeals affirming an

immigration judge’s denial of asylum, withholding of removal, and protection


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture. During the appeal, however, petitioners

absconded from intensive supervision by the Department of Homeland Security

(DHS). Respondent Eric H. Holder moves to dismiss the petition under the

fugitive disentitlement doctrine. We exercise our discretion to grant the motion

and dismiss the petition.

      The fugitive disentitlement doctrine “is a discretionary sanction courts can

impose ‘to prevent appellate review for escapees from the criminal justice

system.’” Mamigonian v. Biggs, 710 F.3d 936, 940 (9th Cir. 2013) (quoting Sun v.

Mukasey, 555 F.3d 802, 804 (9th Cir. 2009)). The doctrine has been applied in the

immigration context to deny “appellate relief for aliens who have fled custody and

cannot be located at the time their appeals are pending.” Mamigonian, 710 F.3d at

940 (internal quotation marks omitted). In determining whether to apply the

doctrine, we have considered two factors: “(1) the pragmatic concern with ensuring

that the court’s judgment will be enforceable against the appellant; and (2) the

equitable notion that a person who flouts the authority of the court waives his

entitlement to have his appeal considered.” Sun, 555 F.3d at 804–05.

      Applying these considerations, we conclude that dismissal is appropriate

under the circumstances of this case.




                                          2
      On June 15, 2010, we denied petitioners’ request to stay removal. The DHS

subsequently placed petitioners in the Intensive Supervision Appearance Program

(ISAP) with Global Position System (GPS) monitoring bracelets. On February 19,

2013, the DHS removed Tovashova’s GPS monitoring bracelet, but required her to

report telephonically, appear in person weekly at the DHS office, and allow

random home visits every four weeks. The DHS imposed the same reporting

requirements on Artamonov in addition to monitoring him via a GPS bracelet.

      On July 18, 2013, after the Russian consulate notified the DHS that

passports had been issued for petitioners, ISAP Officer Caceres visited petitioners

at their home. Officer Caceres informed petitioners that they must report to the

DHS office the next day and that Tovashova would be placed back on GPS

monitoring. However, rather than report as ordered the next day, petitioners

absconded. The DHS received a tamper alert on Artamonov’s GPS bracelet and

when DHS officers arrived at petitioners’ home, they found the bracelet in a box

on the front porch with Officer Caceres’s name on it. The DHS’s subsequent

efforts to contact petitioners were unsuccessful.

      In September 2013, respondent notified petitioners’ counsel that it intended

to file a motion to dismiss this appeal. In response, petitioners’ counsel

acknowledged that petitioners were evading the DHS but gave no indication of


                                          3
their whereabouts. Even after we ordered petitioners to respond to respondent’s

motion, petitioners still failed to take any steps to bring themselves into

compliance with the conditions of supervision by the DHS, other than to file

“change of address” forms with the U.S. Citizenship and Immigration Services on

October 7, 2013. These forms did not reflect any real “change,” as petitioners’

“new” address is identical to their old address. Indeed, there is no indication that

they have made any attempt to contact the DHS to surrender. That petitioners have

notified the DHS that they are now at their former residence does not make them

any less fugitives. Compare Sapoundjiev v. Ashcroft, 376 F.3d 727, 729–30 (7th

Cir. 2004) (dismissing the petition even when the petitioners’ address was known

because they continued to remain fugitives by failing to surrender and by

maintaining that they were entitled to wait for the agents to arrest them), with

Mamigonian, 710 F.3d at 940–41 (declining to dismiss the appeal where, after

absconding, the petitioner contacted ICE and was placed on electronic monitoring).

      We are troubled by petitioners’ actions. Not only did they flout the authority

of the court, they failed to bring themselves into compliance with the conditions of

intensive supervision despite knowing that respondent’s motion to dismiss was

pending. Their actions are such that we have little confidence that they would

comply with an unfavorable ruling on their petition. Accordingly, we exercise our


                                           4
discretion to grant the motion to dismiss pursuant to the fugitive disentitlement

doctrine.

      PETITION DISMISSED.




                                          5